             Case 1:19-cr-00600-RDB Document 47 Filed 05/24/21 Page 1 of 1
                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

Chambers of                                                          U.S.Courthouse - Chambers 5D
Richard D. Bennett                                                   101 W. Lombard Street
United States District Judge                                         Baltimore, MD 21201
Northern Division                                                    Tel: 410-962-3190
                                                                     Fax: 410-962-3177
                                         May 24, 2021



                                       LETTER ORDER
TO COUNSEL OF RECORD

       RE:     USA v. Joseph Edward Liberto
               Criminal No. RDB-19-0600

Dear Counsel:

       This will confirm the telephone conference of today. By agreement of counsel, the

schedule is revised as follows:

       Motions Hearing                June 24, 2021 at 11:00 a.m.
                                      (if needed)

       Pretrial Conference            June 29, 2021 at 3:00 p.m.

       Jury Trial                     July 7, 2021 at 9:30 a.m.
                                      (It is anticipated that this trial will last for 2 weeks.)

       Although informal in format, this letter nonetheless constitutes an order of court and

the Clerk is directed to docket it as such.

                                      Sincerely,


                                              /s/

                                      Richard D. Bennett
                                      United States District Judge
